Case 8:19-cv-00037-SDM-JSS Document 1-2 Filed 01/07/19 Page 1 of 1 PagelD 63
JS 44 (Rev. 06/17) CIVIL COVER SHEET = rc

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin 2 and service of pleadings or other papers as required by law, except as

 

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS NATIONAL ERED YSTEMS, INC., EXPERIAN INFORMATION
TSOLUTIONS,

 

    

LAURA FRECHETTE INC. EQUIFAX, INC. and TRANS UNION, LLC
(b) County of Residence of First Listed Plaintiff Sarasota County, FL . Courity of Residence of First Listed Defendant _Fulton County, GA
(EXCEPT IN U.S. PLAINTIFF CASES) Poole BIS Tse th ev US. PLAINTIFF CASES ONLY)

rARON fF heghekbe
NOTES\) Wha \SGNDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Don Cahall

Moran, Sanchy & Associates
1800 Second Street, Suite 830, Sarasota, FL 34236; P. 941-366-1800

 

 

 

 

 

 

    

 

   

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (LS Government Not a Party) Citizen of This State (K1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
O2 U.S. Goverment 4 Diversity Citizen of Another State 0 2 &€ 2 Incorporated and Principal Place aos as
Defendant (Indicate Citizenship of Parties in Item [1 of Business In Another State
Citizen or Subject of a G3 oO 3 Foreign Nation gqa6‘ 06
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
.. }GONPRACT.. . TORTS. FORFEITS! FENAL TY: _:|_.__.._ _BANKRUBT CY. 3 10F ISTAIY Bo
O 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam 31 USC
OD 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729%a))
OF 140 Negotiable Instrument Liability CO 367 Health Care/ O 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PEREY) =} 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability OF 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY [______.__ BABOR _ | SOCIAL SECURDEY. -__ -::] CX 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle (3 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
0) 160 Stockholders’ Suits 0 355 Motor Vehicle ©) 371 Truth in Lending Act © 862 Black Lung (923) O 850 Securities/Commodities/
0 190 Other Contract Product Liability ©) 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI © 890 Other Statutory Actions
OG 196 Franchise Injury Gl 385 Property Damage C1 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricultural Acts
362 Personal Injury - Product Liabitity C1 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
_REAL-PROPERTY. | __- CIVILRIGHTS¢____ | GBRISONER:PETITIONS:: ||) 790 Other Labor Litigation /REDERAETAX:SUITS Act
© 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
G 220 Foreclosure G 441 Voting CG 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
OG 230 Rent Lease & Ejectment G 442 Employment GI 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
OD 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations G 5330 General © 950 Constitutionality of
C1 290 All Other Real Property C445 Amer, w/Disabilities - | 535 Death Penalty .___. IMMIGRATION... _ State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -|( 540 Mandamus & Other |O 465 Other Immigration
Other GC 550 Civil Rights Actions
8 448 Education G1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
{1 Original 2 Removed from O 3  Remanded from 4 Reinstated or O 5 Transferred from © 6 Multidistrict GO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
15 U.S.C. § 1692, 47 U.S.C § 227, 16 U.S.C. § 1681
VI. CAUSE OF ACTION Brief description of cause:
Consumer debt collection violations and credit reporting violations
VII. REQUESTED IN C1 CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes  ONo
VIII. RELATED CASE(S)
IF ANY (See imsiructons) UGE DOCKET NUMBER

 

 

 

 

DATE SIGNA, RNE “REC oO
01/03/2019
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUBGE MAG. JUDGE
